Citation Nr: 0838496	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-39 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1965 to 
August 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas that granted an increased evaluation to 20 
percent disabling for the veteran's spine disability.

The veteran appeared at a personal hearing before a Decision 
Review Officer (DRO) in August 2006.  A transcript of the 
hearing has not been associated with the claims file.  

In addition, the veteran has requested a hearing before a 
Veterans Law Judge sitting at the RO.  He has not been 
afforded his requested Board hearing; therefore, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In July 2005, the veteran requested an informal conference 
with the DRO to present evidence.  In December 2005, the 
veteran indicated on his Form 9 Substantive Appeal that he 
wanted to participate in a DRO hearing and then be afforded a 
hearing before the Board.

In December 2005, the RO scheduled the veteran for a Board 
hearing in March 2006.  It does not appear that the DRO 
hearing was scheduled at that time.  The veteran resubmitted 
his request in December 2005 for a DRO hearing and indicated 
that a Board hearing may not be necessary depending on the 
outcome of the DRO process.

The evidence shows that a formal hearing was held by the DRO 
in August 2006; however, a transcript of the hearing has not 
been associated with the claims file.  

Despite the veteran's request for a DRO hearing and Board 
hearing, the RO failed to reschedule the Board hearing set 
for March 2006 for a date subsequent to the DRO hearing.  It 
does not appear that the veteran ever withdrew his request 
for a hearing before the Board.  Letters from the veteran 
appear to indicate that he wants a hearing before the RO and 
Board.   

To accord the veteran due process, he should be scheduled for 
an appropriate Board hearing.  See 38 C.F.R. § 20.700 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate the transcript 
of the August 2006 DRO hearing with the 
claims file.

2.  Reschedule the veteran for a travel 
Board hearing in the order that the 
request was received.  The veteran and his 
representative should be notified of the 
date and the time of the hearing pursuant 
to 38 C.F.R. § 20.704(b).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




